Title: To Benjamin Franklin from Philip Syng, 1 March 1766
From: 
To: 


Dear Sir
Philada. March 1st. 1766
I received yours of the 26th of September last, with your very agreeable Present Doctor Lewis’s new Work. You judged very right that I should find in it entertaining Particulars in my Way— the Management of Gold and Silver is treated of in it better and more particularly than I have met with in any Author.
The regard you have always shewn me requires my acknowledgment, which I wish to make by serviceable Actions, because they speak louder than Words, but I fear I shall die insolvent. The Junto fainted last Summer in the hot Weather and has not yet reviv’d, your Presence might reanimate it, without which I apprehend it will never recover. I am dear Sir your Affectionate Friend and obliged Humble Servant
Phil Syng
 
Addressed: To / Benjamin Franklin Esqr / Post Master general of / North America / in London / per Captn Sparks
